DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed July 19, 2022. Claims 21-41 are pending. Claims 1-20 have been canceled. Claims 21, 24, 29, 32, 36 & 41 have been amended.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21-22, 25-30 & 33-35 is/are rejected under 35 U.S.C. 102(e) as being anticipated by King, III et al. (US 8,109,953) (“King” hereinafter).
In regards to claim 21, King discloses a catheter 10 for use with a guidewire 15 having an outer diameter and a stiffness (see at least fig. 1), the catheter 10 comprising: 
a tubular member (i.e., portions 29 & 30 of sleeve 14) having a lumen for receiving the guidewire 15 (see at least fig. 3), an inner diameter of the lumen being larger than the outer diameter of the guidewire 15 (see at least fig. 3), the tubular member (i.e., portions 29 & 30 of sleeve 14) further having a distal end 29 having a first flexibility and a proximal region 30 having a second flexibility, the first flexibility being greater than the second flexibility (see at least col. 6, lines 18-30), and a stiffness different than the stiffness of the guidewire 15 (see at least col. 4, lines 60-67), the tubular member (i.e., portions 29 & 30 of sleeve 14) being independently slidable relative to the guidewire 15 (see at least col. 4, lines 60-67); and 
a locking member (49, 50) at a proximal end of the tubular member (i.e., portions 29 & 30 of sleeve 14), the locking member (49, 50) being configured to lock and unlock a longitudinal position of the tubular member (i.e., portions 29 & 30 of sleeve 14) and the guidewire 15 relative to each other (see at least figs. 9-10 and col. 7, lines 32-67).  
In regards to claim 22, King discloses the catheter 10 of claim 21, further comprising a hydrophilic coating (i.e., PTFE) on at least a distal portion of the tubular member (i.e., portions 29 & 30 of sleeve 14) (see at least col. 4, lines 32-34).
In regards to claim 25, King discloses the catheter 10 of claim 21, wherein the tubular member (i.e., portions 29 & 30 of sleeve 14) comprises a tapered (i.e., pointed) distal tip (see at least col. 4, lines 46-47).  
In regards to claim 26, King discloses the catheter 10 of claim 21, wherein the tubular member (i.e., portions 29 & 30 of sleeve 14) has a length selected such that its length is less than the guidewire 15 and the guidewire 15 is retractable into the lumen of the tubular member (i.e., portions 29 & 30 of sleeve 14) (see at least fig. 3).  
In regards to claim 27, King discloses the catheter 10 of claim 21, wherein the tubular member 14 comprises a hypotube (see at least fig. 3; col. 4, lines 60-67).  
In regards to claim 28, King discloses the catheter 10 of claim 21, wherein the lumen of the tubular member (i.e., portions 29 & 30 of sleeve 14) forms a gap with the guidewire 15 where fluid (i.e., air, blood) may flow therethrough (see at least fig. 10).  
In regards to claim 29, King discloses a guidewire system comprising: 
a guidewire 15 having an outer diameter and a stiffness (see at least fig. 1); 
a tubular member (i.e., portion 30 of sleeve 14) having a lumen for receiving the guidewire 15 (see at least fig. 3), an inner diameter of the lumen being larger than the outer diameter of the guidewire 15 (see at least fig. 3), the tubular member (i.e., portion 30 of sleeve 14) further having a distal end and a proximal end portion, wherein the tubular member (i.e., portion 30 of sleeve 14) has a substantially uniform flexibility from the distal end to the proximal end portion (see at least col. 6, lines 18-30), and a stiffness different than the stiffness of the guidewire 15 (see at least col. 4, lines 60-67), the tubular member 14 being independently slidable relative to the guidewire 15 (see at least col. 4, lines 60-67); and 
a locking member (49, 50) at the proximal end portion of the tubular member (i.e., portion 30 of sleeve 14), the locking member (49, 50) being configured to lock and unlock a longitudinal position of the tubular member (i.e., portion 30 of sleeve 14) and the guidewire 15 relative to each other (see at least fig. 10 and col. 7, lines 32-67).  
In regards to claim 30, King discloses the guidewire system of claim 29, further comprising a hydrophilic coating (i.e., PTFE) on at least a distal portion of the tubular member 14 (see at least col. 4, lines 32-34).  
In regards to claim 33, King discloses the guidewire system of claim 29, wherein the tubular member 14 comprises a smooth, tapered (i.e., pointed) distal tip 18 (see at least col. 4, lines 46-47).
In regards to claim 34, King discloses the guidewire system of claim 29, wherein the tubular member (i.e., portion 30 of sleeve 14) has a length selected such that its length is less than the guidewire 15 and the guidewire 15 is retractable into the lumen of the tubular member 14 (see at least fig. 3).  
In regards to claim 35, King discloses the guidewire system of claim 29, wherein the lumen of the tubular member (i.e., portion 30 of sleeve 14) forms a gap with the guidewire 15 member where fluid (i.e., air, blood) may flow therethrough (see at least fig. 10).  
Claim(s) 36-37 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Heuser (US 2016/0047222).
In regards to claim 36, Heuser discloses a method for using a guidewire system in patient, the method comprising: 
advancing a tubular member (i.e., portions 29 & 30 of sleeve 14) over a guidewire 12 such that at least a proximal portion of the guidewire 12 is disposed within an internal lumen in the tubular member (i.e., portions 29 & 30 of sleeve 14) (see at least abstract and figs. 3A-B & 4-5), wherein the tubular member (i.e., portions 29 & 30 of sleeve 14) further comprises a first distal region 29 having a first flexibility and a proximal region 30 having a second flexibility, the first flexibility being greater than the second flexibility (see at least col. 6, lines 18-30); 
locking the tubular member (i.e., portions 29 & 30 of sleeve 14) to the guidewire 12 with a locking element (i.e., wings and notches) at the proximal end portion of the tubular member (i.e., portions 29 & 30 of sleeve 14) (see at least abstract, figs. 3A-B & 4-5 and par 0020); 
advancing the tubular member (i.e., portions 29 & 30 of sleeve 14) and the guidewire 12 to a target region within a vascular system of the patient (see at least figs. 3A-B & 4-5); and 
advancing a catheter 58 over the tubular member (i.e., portions 29 & 30 of sleeve 14) into the vascular system (see at least abstract, figs. 5-6 and par 0019-0020).  
In regards to claim 37, Heuser discloses the method of claim 36, further comprising: 
advancing the guidewire 12 into the vascular system; and 
advancing the tubular member (i.e., portions 29 & 30 of sleeve 14) over the guidewire 12 in situ (see at least abstract, figs. 3A-B & 4-6 and par 0019-0020).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 23-24 & 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (‘953) in view of Adams (US 5,246,009).
In regards to claim 23, King discloses the catheter 10 of claim 21, that fails to explicitly teach a catheter wherein the outer diameter of the tubular member is about 0.035 cm.  However, Adams teaches that it is known to provide a catheter wherein the outer diameter of the tubular member 34 is about 0.035 cm (i.e., 0.014 inch) (see at least fig. 2 and col. 6, lines 48-52). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the catheter of King wherein the outer diameter of the tubular member is about 0.035 cm as taught by Adams in order to allow said tubular member to be accommodated inside a catheter having a larger inside diameter.
In regards to claim 24, King discloses the catheter 10 of claim 21, that fails to explicitly teach a catheter wherein an inner diameter of the lumen of the tubular member 14 is greater than about 0.014 cm. However, Adams teaches that it is known to provide a catheter wherein an inner diameter of the lumen of the tubular member 14 is greater than about 0.014 cm (i.e., 0.007 inch or 0.008 inch) (see at least fig. 2 and col. 6, lines 13-29). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the catheter of King wherein an inner diameter of the lumen of the tubular member 14 is greater than about 0.014 cm as taught by Adams in order to allow said tubular member to accommodate a guidewire having a smaller diameter.
 In regards to claim 31, King discloses the guidewire system of claim 29, that fails to explicitly teach a guidewire system wherein the outer diameter of the tubular member 14 is about 0.035 cm.  However, Adams teaches that it is known to provide a guidewire system wherein the outer diameter of the tubular member 34 is about 0.035 cm (i.e., 0.014 inch) (see at least fig. 2 and col. 6, lines 48-52). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the guidewire system of King wherein the outer diameter of the tubular member is about 0.035 cm as taught by Adams in order to allow said tubular member to be accommodated inside a catheter having a larger inside diameter.
In regards to claim 32, King discloses the guidewire system of claim 29, that fails to explicitly teach a guidewire system wherein an inner diameter of the lumen of the tubular member 14 is greater than about 0.014 cm.  However, Adams teaches that it is known to provide a guidewire system wherein an inner diameter of the lumen of the tubular member 14 is greater than about 0.014 cm (i.e., 0.007 inch or 0.008 inch) (see at least fig. 2 and col. 6, lines 13-29). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the guidewire system of King wherein an inner diameter of the lumen of the tubular member 14 is greater than about 0.014 cm as taught by Adams in order to allow said tubular member to accommodate a guidewire having a smaller diameter.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuser (US 2016/0047222).
While Heuser discloses a method comprising advancing the tubular member 26 over the guidewire 12; locking the tubular member 26 to the guidewire 12; and advancing the tubular member (i.e., portions 29 & 30 of sleeve 14) and the guidewire 12 together to the target region in the vascular system of the patient (see at least abstract, figs. 3A-B & 4-6 and par 0019-0020), Heuser fails to explicitly teach a method further comprising: advancing the tubular member over the guidewire outside of the patient; locking the tubular member to the guidewire outside of the patient; and advancing the tubular member and the guidewire together to the target region in the vascular system of the patient.  
However, since Heuser teaches that the tubular member 26 and guidewire 12 can be coupled together (see at least abstract and par 0020) depending on the desired attributes needed in maneuvering across different types of bends and intersections and along blood vessels of varying sizes to reach the treatment or diagnostic site (see at least par 0003 thereof), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Heuser further comprising: advancing the tubular member over the guidewire outside of the patient; locking the tubular member to the guidewire outside of the patient; and advancing the tubular member and the guidewire together to the target region in the vascular system of the patient as claimed in order to provide the desired attributes obtained by combining the tubular member and guidewire to assist in maneuvering across different types of bends and intersections and along blood vessels of varying sizes to reach the treatment or diagnostic site. 
Claims 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuser (US 20016/0047222) in view of Adams (US 5,246,009).
In regards to claim 39, Heuser discloses the method of claim 36, that fails to explicitly teach a method wherein a distal portion of the tubular member comprises a hydrophilic coating. However, Adams teaches that it is known to provide a method wherein a distal portion of the tubular member comprises a hydrophilic coating (see at least col. 8, lines 48-54). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Heuser wherein a distal portion of the tubular member comprises a hydrophilic coating as taught by Adams in order to reduce friction between coaxially slidable components to facilitate their interaction. 
In regards to claim 40, Heuser discloses the method of claim 36, wherein the outer diameter of the tubular member is about 0.035 cm. However, Adams teaches that it is known to provide a method wherein the outer diameter of the tubular member is about 0.035 cm (i.e., 0.014 inch) (see at least fig. 2 and col. 6, lines 48-52). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Heuser wherein the outer diameter of the tubular member is about 0.035 cm as taught by Adams in order to allow said tubular member to be accommodated inside a catheter having a larger inside diameter.
In regards to claim 41, Heuser discloses the method of claim 36, that fails to explicitly teach a method wherein an inner diameter of the lumen of tubular member is greater than about 0.014 cm. However, Adams teaches that it is known to provide a method wherein an inner diameter of the lumen of the tubular member 14 is greater than about 0.014 cm (i.e., 0.007 inch or 0.008 inch) (see at least fig. 2 and col. 6, lines 13-29). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Heuser wherein an inner diameter of the lumen of the tubular member 14 is greater than about 0.014 cm as taught by Adams in order to allow said tubular member to accommodate a guidewire having a smaller diameter.
Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive. Applicant contends that “King clearly does not describe a tubular member with a distal end having a greater flexibility than a proximal region, as now recited in claim 21” Or “a tubular member having a substantially uniform flexibility from the distal end to the proximal end portion” as claimed. The Office respectfully traverses as shown in the above-modified Office action.
In view of the foregoing, the rejections over at least King are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791